Exhibit 10.139

 

THE IMMUNE RESPONSE CORPORATION
8% CONVERTIBLE SECURED PROMISSORY NOTE

 

$80,000

 

New York, New York

 

 

May 9, 2003

 

In consideration of the receipt of $80,000, the undersigned, The Immune Response
Corporation, a Delaware corporation (the “Issuer”), hereby unconditionally
promises to pay to the order of Cheshire Associates LLC (the “Purchaser”), at
the office of the Purchaser located at 535 Madison Avenue, 18th Floor, New York,
New York 10022, or such other address designated by the Purchaser, in lawful
money of the United States of America and in immediately available funds, on May
9, 2004 (the “Note Maturity Date”) the principal amount of Eighty Thousand
Dollars ($80,000) and accrued interest at the rate of eight (8%) percent per
annum based on a 365-day year (“Interest Rate”).

 

Interest (other than interest accruing as a result of a failure by Issuer to pay
any amount when due as set forth below) in respect of the Note shall accrue
until all amounts remaining owed under such Note shall be fully repaid, and
shall be due and payable in full on the Note Maturity Date.  If all or a portion
of the principal amount of the Note or any interest payable thereon shall not be
repaid when due whether on the applicable repayment date, by acceleration or
otherwise, such overdue amounts on such Note shall bear interest at a rate per
annum that is three (3%) percent above the Interest Rate (i.e., 11%) from the
date of such non-payment until such amount is paid in full (after as well as
before judgment).  All payments to be made by Issuer hereunder or pursuant to
the Notes shall be made in lawful money of the United States by certified check
or wire transfer in immediately available funds. Any interest accruing on
overdue amounts shall be payable on demand.

 

The obligation to make the payments provided for in this Note are absolute and
unconditional, and are not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.

 

The obligations under this Note shall be secured by that certain Intellectual
Property Security Agreement, dated November 9, 2001, by and between the Issuer
and Kevin Kimberlin Partners, L.P., a Delaware limited partnership (“KKP”), as
amended by Amendment No. 1, dated February 26, 2002, by and between the Issuer,
KKP and Oshkim Limited Partnership (“Oshkim”), and as further amended by
Amendment No. 2, dated July 11, 2002, by and between the Issuer, KKP, Oshkim and
The Kimberlin Family 1998 Irrevocable Trust (the “Kimberlin Trust”).

 

This Note (including all accrued and unpaid interest) shall be convertible, at
the sole option of the Purchaser, in whole or in part, into shares of the
Issuer’s common stock, par value $0.0025 per share (the “Common Stock”), at the
closing price of the Common Stock on the date immediately preceding the date
hereof (i.e., $1.35).

 

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified on
Exhibit A, attached hereto, all amounts then remaining unpaid on this Note and
all other promissory notes issued by the Issuer to Purchaser or to any related
party of the Purchaser shall become, or may be declared by the Purchaser to be,
immediately due and payable.

 

This Note is freely transferable and assignable, in whole or in part, by the
Purchaser, and such transferee or assignee shall have the same rights hereunder
as the Purchaser.  The Issuer may not assign or delegate any of its obligations
under this Note without the prior written consent of the Purchaser (or its
successor, transferee or assignee).

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

The Issuer agrees to pay all of the Purchaser’s expenses, including reasonable
attorneys’ costs and fees, incurred in collecting sums due under this Note.

 

All or part of the Note may be prepaid by Issuer upon at least five (5) days’
prior written notice to the Purchaser thereof; provided, however, that any such
prepayment on such Note shall be first applied to accrued and unpaid interest of
the outstanding Note and then against its outstanding principal.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

 

THE IMMUNE RESPONSE CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Events of Default.

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(i)                                     Issuer shall fail to pay any principal
or interest on the Note, or on any other promissory note issued by the Issuer to
the Purchaser or to any related party of the Purchaser, within three (3)
business days after such payment becomes due in accordance with the terms
thereof or hereof;

 

(ii)                                  Any representation or warranty made or
deemed made by Issuer herein or in any other agreement, certificate or
instrument contemplated by the Note Purchase Agreement, dated as of November 9,
2001, by and between the Issuer and KKP, as amended by Amendment No. 1, dated as
of February 14, 2002 and Amendment No. 2, dated as of May 3, 2002, each by and
between the Issuer, KKP, and Oshkim and as further amended by Amendment No. 3,
dated as of July 11, 2002, by and between the Issuer, KKP, Oshkim and the
Kimberlin Trust (the “Agreement”) or that is contained in any certificate,
document or financial or other statement furnished by Issuer at any time under
or in connection with the Agreement shall have been incorrect in any material
respect on or as of the date made or deemed made;

 

(iii)                               Issuer shall default, in any material
respect, in the observance or performance of any other agreement contained in
the Agreement or any other agreement or instrument contemplated by the Agreement
(including the Notes, Warrant Agreements, and the Intellectual Property Security
Agreement, each as defined in the Agreement), and such default shall continue
unremedied for a period of ten (10) days after written notice to Issuer of such
default;

 

(iv)                              (a)  Issuer shall commence any case,
proceeding or other action (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (y) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Issuer shall make a general assignment for the benefit of its
creditors; or (b) there shall be commenced against Issuer any case, proceeding
or other action of a nature referred to in clause (a) above that (A) results in
the entry of an order for relief of any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (c) there shall be commenced against Issuer any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distrait or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (d) Issuer shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (a), (b) or (c) above; or (e) Issuer shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due;

 

--------------------------------------------------------------------------------


 

(v) Issuer shall default in the payment of principal on any indebtedness (to any
party other than Purchaser) in excess of $200,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such indebtedness was
created; or

 

(vi) Issuer shall have been unable to obtain by June 28, 2003 stockholder
approval of the Next Issuer Offering and the Purchaser’s participation therein
in accordance with Rule 4350(i) of the National Association of Securities
Dealers, Inc.;

 

then, and in any such event, (x) if such event is an Event of Default specified
in clause (iv) above of with respect to Issuer, the Note (with all accrued and
unpaid interest thereon) and all other amounts owing under the Agreement or
under any of the promissory notes issued by the Issuer to the Purchaser or any
related party of the Purchaser shall automatically and immediately become due
and payable and (y) if such event is any other Event of Default, Purchaser may,
by written notice to Issuer, immediately declare the Note (with all accrued and
unpaid interest thereon) and all other promissory notes (with all accrued and
unpaid interest thereon) issued by the Issuer to the Purchaser or any related
party of the Purchaser to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  Except as expressly provided above,
presentation, demand, protest and all other notices of any kind are hereby
expressly waived by Issuer.

 

--------------------------------------------------------------------------------